Per Curiam.
It has been decided that different plaintiffs may join in one action brought in the City Court against the same defendant although the aggregate amount of the judgments demanded exceeds the constitutional and statutory limitation of $3,000. (Spetler v. Jogel Realty Co., 224 App. Div. 612.) It Would seem to follow that consolidation of actions brought in said court by a single plaintiff against a different defendant in each instance where the amount claimed in none of the actions exceeds $3,000, may not be held offensive to the jurisdictional limitation, since that limitation is imposed for the benefit of defendants.
Order affirmed, with ten dollars costs and disbursements.
All concur; present, Lydon, Levy and Frankenthaler, JJ.